 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ROBERT CISNEROS,                               Case No. 1:18-cv-00628-LJO-JDP
12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                      THAT CASE BE DISMISSED WITHOUT
13                        v.
                                                      PREJUDICE
14     MORENO,
                                                      ECF Nos. 19 and 32
15                        Defendant.
                                                      OBJECTIONS DUE IN FOURTEEN DAYS
16

17

18          Plaintiff Robert Cisneros is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On August 16, 2019, defendant Moreno moved for

20   summary judgment based on a failure to exhaust. ECF No. 19. On November 7, 2019, plaintiff

21   filed a request that the court dismiss his case, agreeing that he did not exhaust his administrative

22   remedies. ECF No. 32. The parties appear to agree that the case should be dismissed without

23   prejudice based on a failure to exhaust.

24          I recommend that the case be dismissed without prejudice. I submit this recommendation

25   to the U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule

26   304. Within fourteen days of the service of the findings and recommendations, the parties may

27   file written objections to the findings and recommendations with the court and serve a copy on all

28   parties. The document containing the objections must be captioned “Objections to Magistrate
                                                        1
 1   Judge’s Findings and Recommendations.” The presiding district judge will then review the

 2   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     November 13, 2019
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9            No. 205.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
